Gilfillan, C. J.1
Appeal from an order overruling a demurrer to the complaint. One ground of demurrer was that several causes of *177action are improperly united. The complaint contains three counts, all alike so far as obnoxious to the above ground of demurrer. Each alleges a request by defendant Stanhope to do certain work, and a promise by him to pay for it, and a separate promise by defendant Patterson to pay for the same work. No joint employment or promise is alleged. In other words, a separate cause of action against each defendant, but no joint cause of action against both, is alleged-
The case comes within the decision in Trowbridge v. Forepaugh, 14 Minn. 100, (133,) in which it was held that the statute forbids thejoinder of causes of action which do not affect all the parties. The-liability of each defendant depends on the contract or promise of himself, to which the other was not a party, and by which he was notf affected.
Order reversed.

 Mitchell, J., was absent, and took no part in this decision.